        Case 2:19-cv-00275-RWS Document 31 Filed 05/21/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION

JOHN MILLS, LLC and                             )
KYLE MOTOLA,                                    )
                                                )
       Plaintiffs,                              )
                                                )
v.                                              )   Case No.: 2:19-cv-00275-RWS
                                                )
CHRISTOPHER GLEN FINLEY,                        )
PAMELA MICHELLE FINLEY, and                     )
ASHER’S ATTIC, LLC,                             )
                                                )
       Defendants.                              )
                                                )

             KYLE MOTOLA’S ANSWER TO COUNTERCLAIM

       Plaintiff Kyle Motola (“Mr. Motola”) files this Answer to Defendant Asher’s

Attic, LLC’s (“Defendant) Counterclaim (Dkt. 26) as follows:

                                  Affirmative Defenses

                                           1.

       The Counterclaim fails to state a claim for which relief can be granted.

                                           2.

       The Counterclaim is barred by the doctrine of unclean hands.

                                           3.

       The Counterclaim is barred because Mr. Motola acted in good faith to protect

Plaintiffs’ financial interest.
        Case 2:19-cv-00275-RWS Document 31 Filed 05/21/20 Page 2 of 8




                               Reply to Counterclaim

                                          1.

      Mr. Motola denies the allegations of Paragraph 1.

                                          2.

      Mr. Motola admits that Asher’s Attic LLC is a limited liability company

organized under the laws of Georgia with a principal place of business at 6420

Boulder Ridge, Cumming, Georgia 30028.

                                          3.

      Mr. Motola admits that he is an individual residing in the State of Oregon. Mr.

Motola further admits that he is the Director of Marketing and Operations for John

Mills, LLC.

                                          4.

      Mr. Motola does not dispute that this Court has subject matter jurisdiction

over counterclaims raised by any Defendant in this matter but Mr. Motola disputes

that Defendant Asher’s Attic has stated a claim giving rise to tortious interference.

                                          5.

      Mr. Motola does not dispute this Court’s exercise of personal jurisdiction as

to him in this case.

                                          6.

      Mr. Motola does not dispute that venue is proper herein.
        Case 2:19-cv-00275-RWS Document 31 Filed 05/21/20 Page 3 of 8




                                          7.

      Mr. Motola admits that Asher’s Attic sells clothing, including hoodies,

sweatshirts, t shirts and tank tops. Mr. Motola lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations of Paragraph

7; and therefore, those allegations are denied.

                                          8.

      Mr. Motola admits that he obtained Copyright Registration No. VA2-132-052

on or about June 14, 2018. Mr. Motola denies any allegation contained in Paragraph

8 that Copyright Registration No. VA2-132-052 is invalid. Mr. Motola lacks

knowledge or information sufficient to form a belief about the truth of the remaining

allegations of Paragraph 8; and therefore, those allegations are denied.

                                          9.

      Mr. Motola denies any intimation contained in Paragraph 9 that Copyright

Registration No. VA2-132-052 is invalid. Mr. Motola lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations of

Paragraph 9; and therefore, those allegations are denied.

                                         10.

      Mr. Motola denies any intimation contained in Paragraph 10 that Copyright

Registration No. VA2-132-052 is invalid. Mr. Motola admits that he did not disclose

the artwork that is alleged to be depicted in the unauthenticated Exhibit A of
        Case 2:19-cv-00275-RWS Document 31 Filed 05/21/20 Page 4 of 8




Defendant’s Counterclaim. Mr. Motola avers that he did not have knowledge of the

alleged “Public Artwork” referenced in Paragraph 10 of Defendant’s Counterclaim

and therefore had not duty to inform the U.S. Copyright Office of such alleged

artwork.

                                         11.

      Mr. Motola denies the allegations of Paragraph 11.

                                         12.

      Mr. Motola admits that Robert Daddario filed complaints of copyright

infringement against Asher’s Attic based on Asher’s Attic’s infringement of Mr.

Motola’s Copyright Registration. Mr. Motola denies that any such complaints were

“false.” Mr. Motola denies any and all remaining allegations of Paragraph 12.

                                         13.

      Mr. Motola denies that any copyright complaint based on the Copyright

Registration No. VA2-132-052 was false. Mr. Motola, believes that Amazon.com

may have removed some of Asher Attic’s infringing listings but is without

knowledge or information sufficient to form a belief as to the truth of the allegation

as such information is within Asher Attic’s control. Mr. Motola denies any

remaining allegations of Paragraph 13.
        Case 2:19-cv-00275-RWS Document 31 Filed 05/21/20 Page 5 of 8




                                         14.

       Mr. Motola denies that any copyright complaint submitted on behalf of John

Mills and/or Mr. Motola to Amazon based on Copyright Registration No. VA2-132-

052 was false. Mr. Motola is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 14; and therefore,

those allegations are denied.

                                         15.

       Mr. Motola denies that any copyright complaint submitted on behalf of John

Mills and/or Mr. Motola to Amazon based on Copyright Registration No. VA2-132-

052 was false. Mr. Motola is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 15; and therefore,

those allegations are denied.

               Count I – Tortious Interference with Business Relations

                                         16.

       Mr. Motola repeats, realleges, and fully incorporates all preceding paragraphs

as if set forth fully herein.

                                         17.

       Mr. Motola is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 17; and therefore, those allegations are denied.
           Case 2:19-cv-00275-RWS Document 31 Filed 05/21/20 Page 6 of 8




                                         18.

       Mr. Motola is without knowledge or information sufficient to form a belief as

to the allegations of Paragraph 18; and therefore, those allegations are denied.

                                         19.

       Mr. Motola denies the allegations of Paragraph 19.

                                         20.

       Mr. Motola denies the allegations of Paragraph 20.

                                         21.

       Mr. Motola denies the allegations of Paragraph 21.

                                         22.

       Mr. Motola denies the allegations of Paragraph 22.

                                         23.

       Mr. Motola denies the allegations of Paragraph 23.

                                         24.

       Mr. Motola denies the allegations of Paragraph 24.

                                    Jury Demand

                                         25.

       Mr. Motola demands a trial by jury on all issues in all pleadings which are so

triable.
        Case 2:19-cv-00275-RWS Document 31 Filed 05/21/20 Page 7 of 8




                                          26.

      Mr. Motola denies that Asher’s Attic is entitled to any of the relief that it has

requested.

                                          27.

      WHEREFORE, Mr. Motola requests that Asher Attic’s Counterclaim be

dismissed, with all costs cast upon Asher’s Attic, for an award of Mr. Motola’s

attorneys’ fees incurred in defending this action, and for such other relief as justified

and allowed by the evidence, as may be deemed appropriate by the Court.

      Respectfully submitted this 21st day of May, 2020.

LILENFELD PC

/s/ David M. Lilenfeld
David M. Lilenfeld
Georgia Bar No. 452399
Robin L. Gentry
Georgia Bar No. 289899
Kennington R. Groff
Georgia Bar No. 782901

3379 Peachtree Road NE, Suite 980
Atlanta, Georgia 30326
(404) 201-2520 – telephone
David@Lilenfeld.com
Robin@Lilenfeld.com
BH@Lilenfeld.com
KG@Lilenfeld.com
Attorneys for Plaintiffs John Mills, LLC and Kyle Motola
        Case 2:19-cv-00275-RWS Document 31 Filed 05/21/20 Page 8 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

JOHN MILLS, LLC and                          )
KYLE MOTOLA,                                 )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )     Case No.: 2:19-cv-00275-RWS
                                             )
CHRISTOPHER GLEN FINLEY,                     )
PAMELA MICHELLE FINLEY, and                  )
ASHER’S ATTIC, LLC,                          )
                                             )
      Defendants.                            )
                                             )

                         CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2020, the foregoing PLAINTIFFS’ ANSWER

TO COUNTERCLAIM was filed electronically with the Court using the CM/ECF

system, which action will cause automatic electronic notification of the filing from

the Court to be served upon the following:

      Steven C. Stewart
      Steven Stewart, LLC
      4490 Mariners Ridge
      Alpharetta, GA 30005
      steven@stevenstewartpllc.onmicrosoft.com

Dated: May 21, 2020

/s/ David M. Lilenfeld
David M. Lilenfeld
